Citation Nr: 0921697	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  95-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for cold injury residuals of the bilateral hands for 
the period from July 12, 1991 to January 11, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
cold injury residuals of the right hand for the period from 
January 12, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
cold injury residuals of the left hand for the period from 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from September 1945 
to July 1947.  Service personnel records in the Veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision by the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening 
the veteran's claim for service connection for frostbite of 
the hands and feet.

Thereafter, in a September 1998 rating decision, the RO 
awarded the Veteran service connection for frostbite 
residuals of the hands and assigned a 10 percent evaluation, 
effective June 30, 1997, as well as assigned a 20 percent 
evaluation for each hand, effective January 12, 1998.  The 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an April 1999 decision, the Board awarded the Veteran an 
effective date of July 12, 1991, for the grant of service 
connection for his cold injury residuals of the hands, 
increased the Veteran's evaluation to 30 percent for his 
bilateral hand disability due to frostbite, effective for the 
period from July 12, 1991 to January 11, 1998, and denied the 
Veteran increased evaluations for each hand for the time 
period from January 12, 1998. 

The Veteran testified before the undersigned Veterans Law 
Judge during a hearing at the RO in November 2002.  A 
transcript of the hearing is of record.

The Veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2002 Memorandum Decision, the Court vacated the 
Board's April 1999 decision regarding the Veteran's claim for 
an increased evaluation for cold injury residuals of the left 
and right hands.  The Court cited to Fenderson v. West, 12 
Vet. App. 119 (1999), noting that the Board only reviewed the 
appellant's present level of disability.  The Court held that 
the Board erred by prematurely determining that the criteria 
for a disability evaluation greater than 20 percent were not 
met. 

In August 2003 and September 2006, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
additional development and readjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 20 
percent for cold injury residuals of the right hand for the 
period from January 12, 1998 and entitlement to an evaluation 
in excess of 20 percent for cold injury residuals of the left 
hand for the period from January 12, 1998 are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence does not show that the 
Veteran's cold injury residuals of the bilateral hands were 
manifested by bilateral hand involvement with loss of fingers 
or parts, and persistent severe symptoms during the period 
from July 12, 1991 to January 11, 1998.


CONCLUSION OF LAW

For the period from July 12, 1991 to January 11, 1998, the 
schedular criteria for an initial rating in excess of 30 
percent for cold injury residuals of the bilateral hands have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7122 (prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran filed a petition to 
reopen his claim for entitlement to service connection for 
cold injury residuals in July 1991 and June 1997.  In a 
September 1998 rating decision, the RO awarded the Veteran 
service connection for frostbite residuals of the hands with 
a 10 percent evaluation, effective June 30, 1997, and a 20 
percent evaluation for each hand, effective January 12, 1998.  
As stated above, in an April 1999 decision, the Board awarded 
the Veteran an effective date of July 12, 1991, for the grant 
of service connection for his cold injury residuals of the 
hands, increased the Veteran's evaluation to 30 percent for 
his bilateral hand disability due to frostbite, effective for 
the period from July 12, 1991 to January 11, 1998.  

The Veteran was notified of the provisions of the VCAA by the 
AMC in correspondence dated in October 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued for this matter in January 2008.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

The claim for an initial evaluation in excess of 30 percent 
for cold injury residuals of the bilateral hands is a 
downstream issue from the grant of service connection, and 
was initiated via a notice of disagreement.  Hence, there is 
no duty to provide any additional notice in this case.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March and 
October 2006.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with multiple VA medical 
examinations to assess his bilateral hand symptomatology 
during the course of the appeal.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

In a May 2009 statement, the Veteran's representative 
asserted that the January 2008 SSOC failed to address 
extraschedular or staged evaluations, as requested by the 
Board in the September 2006 Remand.  However, the Board notes 
that consideration for extraschedular evaluations under 
38 C.F.R. § 3.321 was clearly discussed in an October 1998 
statement of the case (SOC) in regards to evidence for the 
matter on appeal during the time period prior to January 12, 
1998.  In addition, the January 2008 SSOC reflected that the 
AMC/RO had considered evidence throughout the period from 
July 12, 1991 to January 11, 1998 when evaluating the 
appellant's level of disability from cold injury residuals of 
the bilateral hands. 

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Board notes that the criteria for rating residuals of 
cold injuries were amended on two occasions since the Veteran 
filed his claim in 1991.  The Board is required to consider 
the claim in light of both the former and revised schedular 
rating criteria to determine whether an increased rating for 
the Veteran's cold injury residuals of the bilateral hands is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).

In this case, the Veteran is currently assigned an initial 30 
percent rating for his service-connected cold injury 
residuals of the bilateral hands under the old rating 
criteria for the time period from July 12, 1991 to January 
11, 1998 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective prior to January 12, 1998).  The revised rating 
criteria under Diagnostic Code 7122 are effective from 
January 12, 1998.  

The Board notes that the old criteria of Diagnostic Code 7122 
only addressed residuals of frozen feet and did not contain a 
specific diagnostic code addressing residuals of frozen 
hands.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective prior to January 12, 1998).  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  In this case, the Veteran's service-connected cold 
injury residuals of the bilateral hands were rated according 
to the analogous condition of residuals of frozen feet under 
Diagnostic Code 7122.

7122	Frozen feet, residuals of (immersion foot).                       
With loss of toes, or parts, and persistent severe 
symptoms:          

Bilateral
50

Unilateral
30




With persistent moderate swelling, tenderness, redness, 
etc:          

Bilateral
30

Unilateral
20
Note: With extensive losses higher ratings may be found 
warranted by reference to amputation ratings for toes and 
combination of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet should be 
considered.  There is no requirement of loss of toes or parts 
for the persistent moderate or mild under this diagnostic 
code.   
38 C.F.R. § 4.104, Diagnostic Code 7122 (effective prior to 
January 12, 1998).

7117  Raynaud's disease:

Severe form with marked circulatory changes such 
as to produce total incapacity or to require 
house or bed confinement

100

Multiple painful, ulcerated areas
60

Frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis

40

Occasional attacks of blanching or flushing
20
Note:  The schedular evaluations in excess of 20 percent 
under Diagnostic Codes 7114, 7115, 7116, and 7117 are for 
application to unilateral involvements. With bilateral 
involvements, separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable. The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.
38 C.F.R. § 4.104, Diagnostic Code 7117 (effective prior to 
January 12, 1998).

Factual Background and Analysis

After a review of the record, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 30 percent for the cold injury residuals of the 
bilateral hands for time period from July 12, 1991 to January 
11, 1998.

In an April 1990 VA treatment record, it was noted that the 
Veteran was followed for Raynaud's of hands with decreased 
sensitivity status post frozen fingers during service.  An 
April 1990 VA dermatology  note showed a history of frostbite 
to hands with current treatment of Raynaud's included keeping 
hands warm and using topical Bacitracin occasionally.  
Physical examination findings of the hands were noted as 
warm, erythematous (blanchable) with mild kerosis to the 
thumbs and occasional fingertip, and positive cracking.  The 
examiner assessed history of Raynaud's under control per 
patient with use of emollients, Bacitracin, and gloves. 

In a July 1991 VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension), the Veteran filed a claim for 
service connection for frozen hands.

In a December 1991 VA scars examination report, the Veteran 
reported that sometimes his fingers got "frozen up" and did 
not want to open or close.  He also described an in-service 
right hand wound.  The examiner diagnosed traumatic injury to 
the dorsum of the right hand, possibly due to shrapnel or 
gunshot, resulting in scars that are minimally disfiguring 
and somewhat tender.  

In an April 1992 private treatment record, E.K.C., M.D., 
noted the Veteran's complaints of righthand weakness.  
Following examination, carpel tunnel syndrome of the right 
hand, with degenerative arthritis was diagnosed.

In a May 1992 lay statement, the Veteran's spouse indicated 
that he had worked with hands that turned blue from the cold, 
broke open, bled, and never healed.  
The Veteran indicated that he was a retired security officer 
and police officer in an October 1994 VA peripheral nerves 
examination report.

In an August 1995 lay statement, a fellow serviceman, 
identified as D.R.B., reported that the Veteran had sustained 
frost bite to his hands during service.  

During a September 1995 hearing, the Veteran indicated that 
his hands were frozen repeatedly and that he had tingling in 
his hands during service.  The Veteran also reported that he 
worked on farms, was a light car assembler for a year, and 
was a police officer and Brinks guard after being discharged 
from service.  He detailed that he retired at age 54 in 1982 
and was then treated for Raynaud's disease at VA.  

In a June 1997 lay statement, the Veteran's spouse detailed 
that the Veteran had trouble keeping skin on his hands, had 
painful and tender hands, slept with mittens covering the 
cream applied to his hands at night, and was limited in the 
activities he could perform around the house. 

In a June 1997 statement, the Veteran reported that his hands 
were frozen repeatedly during active service while stationed 
in China. 

In a September 1997 private treatment record from J. C. M., 
M.D., the Veteran complained of hand pain as well as numbness 
and aching at night.  The Veteran's arterial supply to both 
hands was noted to be intact with no visible atrophy and 
negative Tinel's and Phalen's test to both hands.  The 
physician assessed questionable carpal tunnel syndrome and 
right hand flexor tenosynovitis.

In a September 1997 private treatment record from R. A. M., 
M.D., the Veteran detailed a several year history of 
numbness, pain, and weakness in his hands.  The physician 
listed a conclusion of moderate bilateral carpal tunnel 
syndrome and mild to moderate bilateral ulnar nerve 
entrapment at the elbow. 

In an October 1997 private neurology report from C. O., M.D., 
the Veteran indicated that he had frostbite injuries to his 
hands and feet.  Physical examination findings were listed as 
no atrophy, give way on motor exam and in bilateral upper 
extremities, deep tendon reflexes of 2, diminished pinprick 
in bilateral first and second digits, negative Tinel's test, 
and negative reproduction of symptoms with percussion over 
the median nerve.  The physician assessed bilateral carpal 
tunnel syndrome. 

As a final matter, the Board notes that in a February 2009 
rating decision, the RO granted entitlement to service 
connection for right hand carpal tunnel syndrome, left hand 
carpel tunnel syndrome, and bilateral hand arthritis, 
assigning initial ratings effective from July 23, 1992 for 
those disabilities.  

In this case, the Board finds that at no time throughout the 
period from July 12, 1991 to January 11, 1998, did competent 
medical evidence show that the Veteran's cold injury 
residuals of the bilateral hands were manifested by bilateral 
hand involvement with loss of fingers or parts, and 
persistent severe symptoms.  While evidence of record showed 
a noted history of Raynaud's disease with isolated objective 
findings of blanchable and cracking hands and subjective 
complaints of cold, bleeding, and blue hands, competent 
medical evidence during this time period does not show that 
the Veteran's cold injury residuals of the bilateral hands 
more nearly approximated Raynaud's disease with frequent 
vasomotor disturbances characterized by blanching, rubor, and 
cyanosis.  Consequently, the assignment of an initial rating 
in excess of 30 percent for cold injury residuals of the 
bilateral hands under the rating criteria applicable during 
this time period is not warranted.

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected cold injury residuals 
of the bilateral hands are more severely disabling during 
this time period.  However, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing reasons, the Veteran's claim for 
entitlement to an initial evaluation in excess of 30 percent 
for cold injury residuals of the bilateral hands during this 
time period must be denied.  The Board has considered whether 
additional staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant any extraschedular 
rating.  The Board notes that the assignment of the 30 
percent rating for the Veteran's cold injury residuals of the 
bilateral hands represents a moderate degree, but less than 
marked, interference with employment due to this disability 
alone that is consistent with the evidence of record.  
Competent medical evidence of record detailed that the 
Veteran was not currently employed and retired in 1982 after 
having a career as a police officer and Brinks officer since 
the 1970s.  Further, there was no indication in the record 
that the Veteran had made attempts to seek employment during 
that time, or had been denied employment during that time, 
nor had he been hospitalized for treatment of the hands 
during that time.  Thus to conclude that the service 
connected bilateral hand disorder caused marked interference 
with employment or resulted in frequent periods of 
hospitalization would be speculative and not based on the 
evidence of record which refutes any such suggestion.   
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for cold injury residuals of the bilateral hands, for the 
period from July 12, 1991 to January 11, 1998, is denied.



REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in October 2006.

The Board notes that the Veteran last had a VA examination in 
May 1998 to evaluate his service-connected cold injury 
residuals of the bilateral hands.  VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  In light of the 
cumulative record, the AMC/RO should arrange for the Veteran 
to undergo a VA examination at an appropriate VA medical 
facility to determine the current severity of his service-
connected cold injury residuals of the right and left hand.

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Centers (VAMC) in West 
Roxbury, Massachusetts and White River Junction, Vermont; 
however, as the claims file only includes treatment records 
from those facilities dated up to February 2007, any 
additional records from those facilities should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in November 2002.  However, the 
Board notes that in correspondence dated in November 1998, he 
also requested a Central Office Board hearing.  The AMC/RO 
should clarify whether the Veteran desires another personal 
hearing concerning the matters currently on appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected cold injury residuals of the 
right and left hand.  Of particular 
interest are any outstanding VA records 
of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
service-connected cold injury residuals 
of the right and left hand from the West 
Roxbury VAMC and White River Junction 
VAMC, for the period from February 2007 
to the present.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should clarify whether the 
Veteran desires another personal hearing 
concerning the matters on appeal. 

3.  The Veteran should be scheduled for 
an appropriate VA medical examination 
with a physician to ascertain the current 
nature and extent of his service-
connected cold injury residuals of the 
left and right hand.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

The physician should address whether the 
right and/or left hand cold injury 
residuals have resulted in arthralgia or 
other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(such as osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  
An opinion should also be provided as to 
whether the right and left hand cold 
injury residuals have resulted in a 
marked interference with employment 
during the time period from January 12, 
1998 to the present.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Cold Injury 
Protocol Examination.  Failure to follow 
the guidelines provided in that worksheet 
would be in violation of Stegall v. West, 
11 Vet.App. 268, 271 (1998), which held 
that a remand by the Board confers on an 
appellant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to an 
evaluation in excess of 20 percent for 
cold injury residuals of the right hand 
for the period from January 12, 1998 and 
entitlement to an evaluation in excess of 
20 percent for cold injury residuals of 
the left hand for the period from January 
12, 1998 on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
January 2008 SSOC.  

Full consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning staged 
ratings).  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


